BY THE COURT.
The intention of the president is manifest. It was to remit the fine only. The fine only being pardoned, the president' cannot order th2 prisoner to be discharged from the residue of the sentence. If he pardons generally, remission of fine and discharge follow, of course. But if the pardon apply only to the fine, an order to discharge from imprisonment will not justify the marshal in discharging the prisoner.
The motion was overruled, and during the session of the court' the president granted a general pardon. U. S. v. Lukins [Case No. 15,639].
The pardon of a person convicted of forgery, and sentenceu tc the state prison for life, contained a proviso that nothing in the pardon should be construed so as to relieve the convict of and from the legal disabilities to him from the conviction, sentence, and imprisonment, other than the said imprisonment. It was held that the proviso was repugnant to the pardon itself, ana must be rejected, and the party be freed from all legal disabilities. People v. Pease, 3 Johns. Cas. 333, in error. See State v. McCarty, 1 Bay, 334.